DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-30 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breidenthal et al. (US 2009/0137029) in view of Luotola et al. (US 4,777,145).

Regarding claim 21 Breidenthal et al. discloses a testing cartridge comprising 
at least one reservoir fluidically connected to an imaging well comprising a detection area; (See Breidenthal Abstract, [0016], [0182], and [0270] wherein the device is a testing cartridge preloaded with all process materials needed to carry out a specific test and said device includes an imaging well, i.e. detection chamber, with a detection area for performing detection and fluidly connected to various other reservoirs, i.e. chambers.)

a growth well fluidically connected to the imaging well and containing growth media. (See Breidenthal [0271] and Figs. wherein the device comprises a sample inlet well fluidically connected to the imaging well and said growth well contains sample in a growth media, i.e. soil, food, bodily fluids, which allow and promote growth of microorganisms. Additionally the specification discusses providing numerous substances in wells which will promote or inhibit growth, i.e. growth media.)
signaling and selection moieties wherein the signaling moieties and selection moieties are stored in a reservoir,(See Breidenthal  [0016]-[0019], [0024], [0177]-[0182] wherein signaling moieties, i.e. fluorescent labels and dyes, and selection moieties, i.e. magnetic beads, are stored in reservoirs, i.e. chambers on the device and bind to an analyte for detection.)



Luotola et al. (US 4,777,145) which discloses a fluorescence detection device and method wherein an imaging well is provided with a dense liquid layer with a dye is provided and covered by a less dense overlying liquid layer wherein the dense layer is utilized to separate bound materials from unbound materials to enable more accurate detection of said bound materials and prevent interference of fluorescent light from unbound materials. (See Abstract and Figs. 1-3 and Col. 2 Lines 12-47 wherein in an imaging well a reagent, i.e. cushion, 6 is provided to separate bound materials 3 from unbound materials 4, i.e, it includes a density agent, and is colored appropriately, i.e. it includes a dye of some form which inhibits light transmission to some extent)
Additionally the reagent is “dosed before the reaction” into the imaging well and thus is stored in the imaging well for some period of time.

It would have been obvious to one of ordinary skill in the art at the time of invention to supply the device of Breidenthal with a dense liquid layer having a dye and a density greater than 1.08 g/ml as described by Luotola et al. because such a dense liquid layer is known in the art to be provided in detection systems such as those described by Breidenthal and the use of such a dense layer allows the separation of bound materials and the reduction in interference from unbound materials such that desired materials can be more effectively and accurately detected and an assay may be performed with greater speed over known washing methods as would be desirable in Breidenthal.
In regards to specifically the reagent being sorted specifically in the imaging well it is noted that Breidenthal specifically discloses that process materials may be provided “to any chamber of the receptacle" including specifically disclosing such process materials being stored in the imaging well, i.e. 
As such one of ordinary skill in the art at the time of invention would have been motivated to store process materials including dye cushion reagent in the imaging well in the device of modified Breidenthal because such process materials are known in the art to be stored in any chamber including the imaging well, i.e. detection chamber, and rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
Additionally modified Breidenthal expresses the need to store reagents on board the device in order to reduce contamination increase convenience. Breidenthal notes that there are a finite number of places in which reagents may be stored, either in an imaging well or in chambers connected to the imaging well and that one can arrange reagents therein according to a specific reaction scheme.  The specific placement of the dye cushion reagent would have been obvious to one of ordinary skill in the art at the time of invention because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. placement of a specific reagent in either the imaging well or chambers connected thereto). If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.

Regarding claim 22 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein the density agent has a density greater than water. (See Luotola Abstract and Figs. 1-3 and Col. 2 Lines 12-47 wherein dense liquid cushion 6 is Percoll which inherently has a density of 1.130 g/ml, i.e. a density greater than the 1 g/ml density of water.)




Regarding claim 24 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein the signaling moieties and selection moieties specifically bind a target, (See Breidenthal  [0016]-[0019], [0024], [0177]-[0182] wherein signaling moieties, i.e. fluorescent labels and dyes, and selection moieties, i.e. magnetic beads, are stored in reservoirs, i.e. chambers on the device and specifically bind to an analyte for detection.)
wherein the detection area is transparent at wavelengths corresponding to a signal signature of the signaling moieties, and wherein the device comprising the imaging well comprises features for alignment or registration of the imaging well with an imagining analyzer. (See Breidenthal and [0016], [0252] and [0261] wherein the detection area is transparent to wavelengths corresponding to the signal signature of said signaling moieties, i.e. because the fluorescent signature is detected therethrough. Also note wherein the device has holes and sides and such sides represent features for alignment or registration with an imager.)

Regarding claim 25 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein chamber sizes are known in the art to be modified (See Breidenthal [0245]) but does not specifically disclose the device wherein the longest linear dimension of the detection area is 2 cm, and wherein the depth of the imaging well is less than 2 cm. 
In regards to the specific depth and shortest linear dimension it is noted that as the cost of construction, sample volume, and detectable area are variables that can be modified, among others, by adjusting the depth and thus shortest linear dimension, with said cost of construction, sample volume, 
Furthermore it is noted that such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 26 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein said selection moieties are magnetic particles.  (See Breidenthal  [0009] and [0024] wherein said selection moieties are magnetic particles.)



Regarding claim 28 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein said signaling moieties are fluorescent or fluorogenic stains. (See Breidenthal [0016], [0018] wherein fluorescent labels or dyes, i.e. stains, are provided.)

Regarding claim 29 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein all reagents including signaling or selection moieties are stored in the one or more reservoirs in either liquid or dry form. (See Breidenthal [0312] wherein materials are provided in either dry or liquid form)
	It is noted modified Breidenthal recognizes the need to supply reagents to the device and additionally recognizes that there are a limited number of ways to supply such reagents, i.e. in dry or liquid form, and the selection of one form, i.e. liquid form, over another form would have been obvious to one of ordinary skill in the art at the time of invention because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Furthermore since the prior art of Breidenthal recognizes the equivalency of dry reagents and liquid reagents in the field of analytical testing, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace any dry reagents with liquid reagents as it is merely the selection of functionally equivalent reagent recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.



In regards to the specific depth and shortest linear dimension it is noted that as the cost of construction, sample volume, and detectable area are variables that can be modified, among others, by adjusting the depth and thus shortest linear dimension, with said cost of construction, sample volume, and detectable area all increasing as the depth and thus shortest linear dimension is increased, the precise depth and thus shortest linear dimension would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed depth and thus shortest linear dimension cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the depth and thus shortest linear dimension in the apparatus of modified Breidenthal to obtain the desired balance between the cost of construction, sample volume, and detectable area (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Furthermore it is noted that such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed 

Regarding claim 41 modified Breidenthal discloses all the claim limitations as set forth above as well as the device wherein the at least one reservoir is disposed above the imaging well. (See Breidenthal Figs. 1A and 12A wherein there are various reservoirs disposed above the imaging well when device is held vertically in use.)
Furthermore Breidenthal discloses that it is known in the art to arrange the reservoirs in various configurations according to use and such a modification would have required a mere rearrangement of parts, i.e. the reservoirs above the imaging well, which would have been obvious to one of ordinary skill in the art at the time of invention because it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)m since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.



Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.



 	Breidenthal reports multi-chambered receptacles for performing sample processing steps. Breidenthal, Abstract. Breidenthal however does not teach or suggest performing growth assays of any kind within the receptables or the inclusion of growth well as claimed, fluidically connected to the imaging well. 
Luotola does not remedy the deficiencies of Breidenthal with respect to the elements of the amended claims. Luotola reports an immunological fluorometric assay. Luotola, Abstract. The assay involves antigen attached to magnetic particles that react with an antibody in the sample and a fluorescently labeled antibody. After the reaction, the particles are pulled through a liquid layer onto a bottom of a vessel after which radiation is collected through a wall of the vessel. Id. Luotolo, like Breidenthal, provides no suggestion of a growth well fluidically connected to an imaging well or any teachings that are relevant to testing cartridges. 
Accordingly, Breidenthal and Luotola, in any combination, fail to provide every element of amended claim 21, the only independent claim. As such, Applicant believes that the rejections under section 103 are overcome. “


It is suggested that applicant further define the claimed growth media and growth well so they do not read generally on any receptacle and the numerous substances of Breidenthal.


The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:

Jones et al. (US 6,051,393) discloses a biological test kit which provides a reagent, among others, which creates a dense liquid provided in dry form. (See Jones Col. 3 Lines 50-57 wherein dense fluids including Percoll utilized in biological assays are provided in dry form in a kit to provide convenience.)

Cubbage et al. (US 5,582,982) discloses utilizing light absorbing reagents to reduce the background interference during fluorescent assays.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799